DETAILED ACTION
The communication dated 4/13/2021 has been entered and fully considered.
Claims 25-47 are new. Claims 2-13 and 15-24 are cancelled. Claims 1, 14 and 25-47 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 14 and 25-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is considered to be Ozawa (U.S. 4,810,181), hereinafter OZAWA. OZAWA teaches a method of manufacturing a molded part by an injection molding machine and teaches a first step of clamping, and injecting material in a mold. OZAWA also teaches a second step of conveying the mold away from the injection molding machine and cooling the mold away from the injection molding machine, and a third step of conveying the mold back to the injection molding machine and ejecting the product out. OZAWA fails to teach, suggest, or disclose two conveying apparatuses and “wherein, in the second step for the first mold, conveying the second mold into the injection molding machine in the third step for the second mold starts after starting to convey the first mold outside of the injection molding machine” in claims 1 and 14, specifically that the second mold is being conveyed into the injection molding machine to eject the product while the first mold is conveyed to cool outside the injection molding machine. OZAWA fails to teach, suggest, or disclose two conveying apparatus, and “a fifth step which includes ejecting the first molded part from the first mold on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748